FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                                 INDEX NO. 450545/2019
NYSCEF DOC. NO. 16                                             Case 1:19-cv-09236 Document 1-3 Filed 10/06/19 Page 1 of 2                                               RECEIVED NYSCEF: 04/25/2019




       Name   of Company:               iFinex   Inc.                                                                                                                    REGISTEROF     DIRECTORS

       Company       Number:            1774852



       Date of ^;po!=W.:M                         Full Name                             Nationalityand                       Residential Address           Business Occupation     Date of Ceasing to
                                         (Any Former Names or Allas)                    ID/Passport No.                 (or Registered Office Address)                                    Act
   I
       21-May-2013              Ludovicus Jan van der Velde                         Nederlandse                                                             r preÔür




       22-Oct-2013              Giancarlo Devasini                                  Italian                                                              Entrepreneur




                                                  We hereby certify that ti-is copy is a
                                                  true and complete      copy of the
                                                  original  (or a properly      certified
                                                  copy of the orig tal).




                                                  Authorised ignatory
                                                  SHRM Tru ecs (BVl)      Limited
                                                                                                 b




        PageNo.             1                                    PLEASENOTE·THEORIGINALOR COPYOF THISREGISTER                        OFFICE.
                                                                                                            MUSTBEKEPTAT THEREGISTERED                                                             BVI




                                                                                              FOlA CONFIDENTIAL   TREATMENT REQUESTED                                     In_re iFINEX009843
FILED: NEW YORK COUNTY CLERK 04/25/2019 04:39 PM                                                                                                                        INDEX NO. 450545/2019
NYSCEF DOC. NO. 16                                        Case 1:19-cv-09236 Document 1-3 Filed 10/06/19 Page 2 of 2                                          RECEIVED NYSCEF: 04/25/2019



    Name   of Company:                 DigFinex   Inc.                                                                                                          REGISTER    OF DIRECTORS

    Company       Number:              1777268



    Date of Appointment                         Full Name                      Nationality and                      Residential Address           Business Occupation      Date of Ceasing to
                                       (Any Former Namesor·ABas)               ID/Passport No.                 (or Registered OfRce Address)                                       Act

    6-Jun-2013              Ludovicus Jan van der Velde                    Nederlandse                                                         Entrepreneur




    25-Sep-2013             Glancarlo Devasini                             Italian                                                             Entrepreneur




                                  ..                       --


                                   We hereby certify that tHs copy is a
                                   inte and complete      copy of the
                                   original  (or a properly    certified
                                   copy of the ori inal).
                                   Dated :




                                   Authori  Signatory
                                   SHRM Trustees (BVI)     Limited




     page No.          1                                                                             MUSTBEKEPTAT THEREGISTERED
                                                           PLEASENOTE:THEORIGINALORCOPY0F THISREGISTER                        OFFICE.                                                      BVI




                                                                                     FOIA CONFIDENTIAL   TREATMENT REQUESTED                                     In_re_iFINEX009774
